internal_revenue_service national_office technical_advice_memorandum au sec_28 index uil no case mis no district_director tam-105979-99 _ ce qo ltga- gs _ taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend state address city state_agency report b a l o j m i u t t t h - a n g e a n tam-105979-99 e year year year year year year year year year year month month date date date date date date date date tam-105979-99 date date date date date date date date date date date date x y zz issue whether taxpayer may currently deduct under sec_162 of the internal_revenue_code the costs of cleaning up environmental contamination on its property or whether such costs must be capitalized under sec_263 and sec_263a conclusion taxpayer may currently deduct under sec_162 the costs of cleaning up environmental contamination on its property to the extent that these costs are allocable to contamination that occurred during taxpayer's ownership of the property to the aw tam-105979-99 extent taxpayer's cleanup costs are allocable to contamination that occurred prior to taxpayer's acquisition of the property taxpayer must capitalize those costs under sec_263 and the applicable rules under sec_263a facts taxpayer is a public_utility company engaged in the distribution and sale of gas and electricity in state during the tax years at issue taxpayer owned land buildings and other facilities at address in city the site this property was the site of a manufactured gas plant and electrical power plant that were no longer in operation the use of manufactured gas for household and industrial purposes was common practice between and to manufacture gas coa was heated to release volatile compounds that were used as energy sources along with the production of large volumes of gas manufactured gas plants also yielded large quantities of by-products including complex mixtures of tars sludges oils and other chemicals during the time that these plants operated the waste products were often disposed of on the plant site in unlined pits the manufactured gas plant the plant’ at the site originally was owned by a which began operating the plant in year around year the plant was purchased by b which operated it in its gas and electric distribution business in year taxpayer purchased the plant from b taxpayer operated the manufactured gas plant through year when it switched over to supplying natural_gas prior to the tax years at issue taxpayer used the plant for varying functions and for central storage because of the age and condition of the original buildings taxpayer intended to relocate many of the functions and decommission the buildings beginning sometime after year in year the united_states environmental protection agency epa issued consequently in year the epa employed c to conduct site report identifying several former manufactured gas plants including taxpayer's former plant at the site reconnaissance at the site c did not observe any contamination and concluded that the site posed no immediate threat to the environment however c's report noted that circumstantia evidence suggested that coal tar and other wastes may have been deposited on the site on date the epa added the site to the comprehensive response compensation and liability information systems cerclis list the cerclis list is used by the epa to identify sites that may require future cleanup the inclusion of a site on the cerclis list does not indicate that the site must be cleaned up but indicates that the site must be further investigated before epa did any further investigation at the site taxpayer began its own investigation of possible environmental contamination a lu hy tam-105979-99 in early year taxpayer contracted d to survey and audit all taxpayer's plants buildings and offices to assist in developing a conceptual model to address taxpayer's short and long-term facilities needs on date d presented a study to taxpayer recommending that taxpayer consolidate its widely-scattered building space into one multi-use facility d suggested two alternative sites for the location of the proposed facility one of which was the site d finalized and presented a corporate facilities plan to taxpayer on date which included detailed estimates of environmental cleanup costs and cost savings that would result from a decision to build on the site on date taxpayer entered an agreement with d to perform project services for the implementation of the corporate facilities plan this agreement incorporated drawings for a new facility located at the site on date taxpayer executed contracts for the construction of a new around the same time that taxpayer initially contracted with d to develop a facilities plan taxpayer also was considering constructing a new propane air peak shaving plant propane air peak shaving plant at another site near city as part of the construction of this plant in month year taxpayer moved existing propane tanks from the site to the location of the new peak shaving plant taxpayer used heavy equipment to move these tanks from their concrete saddles onto transport vehicles work the soil at the site was disturbed and wood chips containing contaminant residues may have been brought to the ground surface as a result of this in month year prior to the discovery of the contaminated wood chips taxpayer's legal department was asked to retain an environmental engineering consulting firm to evaluate the environmental conditions at taxpayer's former manufactured gas plants beginning with the site on date taxpayer contacted e an environmental engineering consulting firm to do a site investigation at the site approximately date e performed its preliminary investigation of possible environmental contamination at the site conduct a geotechnical site investigation to evaluate the strength of soils for computation of bearing capacity for a possible new_building on the site as a result of its preliminary investigation e determined that a discharge of a regulated substance had occurred on taxpayer's property in the vicinity of the site state law on date taxpayer contacted state_agency by telephone to report that a release of contaminated substances had occurred under state law if a discharge of a regulated substance occurs the responsible_party is required to take corrective action at the same time taxpayer asked e to in accordance with later that year taxpayer discovered additional contamination at the site around date personnel from taxpayer's electric division removed the concrete saddles that were previously used to hold the relocated propane tanks and a sec_4 result brought additional coal tar residues to the site’s surface on date a contractor employed by another of taxpayer's divisions removed equipment from the old power lmol tam-105979-99 plant and uncovered additional coal tar at the site a few months later taxpayer discovered the existence of an old coal tar pit on the north side of the site and coal tar overflow area directly west of the site during this period taxpayer continued to press forward with its corporate facilities plan on date taxpayer submitted a variance application to city requesting permission to build an operations building at the site on date taxpayer formally executed a contract with d for architectural and engineering services with respect to a new operations building to be built on the site demolition of the manufactured gas plant and power plant buildings began a few days later begin construction of the new operations building and in order to comply with state law taxpayer had to implement a plan to excavate and dispose_of the regulated substances that had been found on the site state_agency allowed taxpayer to address the contamination in different phases beginning with thé removal of contaminated soils in accordingly the area under and immediately around the planned operations building after several meetings between e taxpayer and state_agency taxpayer submitted a site investigation report and conceptual response action plan for the area to be occupied by the new operations building the purpose of this plan was to clean the portion of the site where the operations building was to be built and render that part of the site suitable for construction on date this plan was approved by state_agency in order to on date e the remediation contractor began preparing the site for the cleanup on date began excavating and stockpiling soil and treating water as necessary in the footprint vicinity of the proposed operations building by date the first_phase of the cleanup addressing the coal tar materials within x feet of the building footprint was completed on date e on behalf of taxpayer submitted to state_agency a copy of the remedial action plan for the second_phase of the site cleanup project this second_phase addressed the cleanup of contaminated substances located beyond the scope of phase one this second_phase included cleanup of the coal tar overflow area west of the site on date the second_phase of the cleanup was completed on date the cleanup was approved by the epa during the cleanup operations taxpayer proceeded with the construction of the new operations building at the site taxpayer began construction of the new operations building on approximately date as soon as the first_phase of the environmental cleanup plan was completed the new operations building was completed on date for its year and year tax years taxpayer claimed a deduction of dollar_figurey and dollar_figurez respectively for environmental cleanup of the site these costs included amounts paid_or_incurred for site investigations and reports preparation and implementation of remediation actions plans site remediation and amounts paid_or_incurred for tam-105979-99 associated legal fees the examining agent requested technical_advice regarding whether taxpayer's current deduction of these costs was appropriate or whether such costs should have been capitalized under sec_263 and sec_263a law and analysis sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1 of the income_tax regulations allows a deduction for the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its useful_life but keep it in an ordinarily efficient operating condition w w sec_263 provides that no deduction is allowed for any amount_paid out for permanent improvements or betterments made to increase the value of any property or for any amount expended in restoring property or for making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-1 provides that capital expenditures include amounts paid_or_incurred to add to the value or substantially prolong the useful_life of property owned by the taxpayer or adapt property to a new or different use sec_1_263_a_-2 provides that capital expenditures include the costs of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_263a generally requires that taxpayers producing real or tangible_personal_property must capitalize direct_material_costs direct_labor_costs and the indirect_costs properly allocable to property produced produced property if they directly benefit or are incurred by reason of the performance of production activities sec_1_263a-1 these production activities include construction building installing creating developing or improving property sec_263a sec_1_263a-2 a taxpayer need not actually perform the production activity to be viewed as producing property a taxpayer will still be viewed as producing property if the property is actually produced for the taxpayer under a contract with the taxpayer sec_263a sec_1 263a -2 a ii b indirect_costs are allocable to taxpayer takes the position that all the costs incurred in connection with the cleanup of the site may be deducted as ordinary and necessary business_expenses under sec_162 more specifically taxpayer argues that its environmental cleanup costs may be deducted under sec_1_162-4 as incidental repair costs which neither materially add to the value of its property nor appreciably protong its useful_life but keeo its cll tam-105979-99 for further support taxpayer property in an ordinarily efficient operating condition cites to revrul_94_38 1994_1_cb_35 in which the service permitted a taxpayer to currently deduct under sec_162 certain costs incurred for the environmental cleanup of property that the taxpayer had contaminated with hazardous wastes from its business in contrast the examining agent takes the position that taxpayer may not currently deduct its environmental cleanup costs under sec_162 rather the examining agent contends that taxpayer's environmental cleanup costs must be capitalized under sec_263 and sec_263a the agent reasons that because taxpayer's environmental cleanup costs were incurred in connection with the construction of a new_building on the site these expenditures were incurred to adapt this property to a new or different use under accordingly the agent contends that revrul_94_38 would not apply sec_1_263_a_-1 to taxpayer's situation alternatively the agent argues that these costs must be characterized as part of the costs of constructing taxpayer's new operations facility and must be capitalized under sec_1_263_a_-2 as costs incurred for the construction of an asset with a useful_life extending substantially beyond the taxable_year as additional support the agent cites to the plan_of_rehabilitation_doctrine which generally requires taxpayers to capitalize otherwise deductible_repair costs if they are incurred pursuant to a general plan of rehabilitation modernization or improvement of the taxpayer's property see eg 400_f2d_686 10th cir based on the facts provided to us we believe that taxpayer may currently deduct the portion of its costs allocable to the cleanup of contamination that occurred during taxpayer's ownership of the site we believe this portion of the overall cleanup cost is analogous to the expenses addressed in revrul_94_38 in that ruling the service allowed a taxpayer to currently deduct the costs of cleaning up property that was contaminated by the taxpayer during its ownership of the property under the facts of the ruling the taxpayer owned and operated a manufacturing plant on land it had purchased in an uncontaminated condition during the course of its operations the taxpayer buried hazardous wastes on its land local requirements the taxpayer decided to remediate the soil and groundwater that had been contaminated by the buried hazardous waste accordingly the taxpayer incurred costs for the excavation transportation and disposal of the contaminated soil and for its replacement with clean soil the taxpayer also incurred costs for treatment of groundwater and the construction of groundwater treatment facilities later to comply with federal state and while revrul_94_38 held that the taxpayer must capitalize the costs of constructing the groundwater treatment facilities under sec_263 it also concluded that the taxpayer was permitted to currently deduct the costs of its soil and ongoing groundwater remediation as ordinary and necessary business_expenses under sec_162 the service determined that the taxpayer's soi and groundwater remediation expenditures did not produce permanent improvements or betterments or otherwise tam-105979-99 produce significant future_benefits within the scope of sec_263 specifically the revenue_ruling cited 39_tc_333 non-acq on other grounds 1964_2_cb_8 for the proposition that the appropriate test for determining whether an expenditure increases the value of property is to compare the status of the property after the expenditure with the status of the property before the condition arose that necessitated the expenditure applying that test the service reasoned that the taxpayer's remediation activities merely restored the soil and groundwater to their approximate condition before they were contaminated by the taxpayer's manufacturing operations thus the service concluded that the remediation costs did not increase the value of the taxpayer's property the service also noted that these restoration activities did not prolong the useful_life of the property cr adapt the property to a new or different use accordingly the taxpayer was not required to capitalize the costs of the soil and ongoing groundwater remediation under sec_263 in the present case to the extent that taxpayer's environmental cleanup costs are allocable to contamination that occurred during taxpayer's ownership of the site the costs are similar to the remediation costs addressed in revrul_94_38 like the facts in revrul_94_38 taxpayer owned and operated the manufactured gas plant for an extended period of years and during the course of these operations discharged hazardous waste byproducts onto the site cleaning up hazardous wastes discharged during this period did not increase the value of the site or prolong its useful_life as compared to the value or life of the site before it was contaminated in taxpayer’s business operations these costs merely restored the site to the condition that existed at the time that taxpayer acquired it therefore under the analysis applied in revrul_94_38 this portion of the remediation expenses does not appear to represent capital improvements as in revrul_94_38 the costs of the agent takes the position that revrul_94_38 does not apply to a situation like the present one in which taxpayer is cleaning up property upon which it intends to construct a new_building the agent notes that the facts of rev ru specifically provide that the taxpayer would continue to use the land and operate the plant in the same manner as it did prior to the cleanup thus the agent argues that taxpayer's situation is not analogous to the situation addressed in revrul_94_38 rather in taxpayer's case the cleanup enables taxpayer to adapt the land to a new and different use white revrul_94_38 does anticipate that the taxpayer will continue to use the property in the same manner that it did prior to the cleanup we do not believe that taxpayer's intent to build a new_building on the site would change the tax treatrnent of cleanup costs to which revrul_94_38 would otherwise apply specifically these cleanup costs by themselves do not adapt the site to a new or different use as discussed above to the extent taxpayer's environmental cleanup costs ave atlocabic to tam-105979-99 contamination that occurred during taxpayer's ownership and operation of the plant property these costs merely restore the site to the condition that existed at the time the taxpayer acquired the property restorative in nature they do not adapt the property to a new or different use because these remediation costs merely are for the same reasons we also find that these cleanup costs need not be capitalized as land preparation costs courts and the service have required taxpayers to capitalize the costs of general clearing grading filling and excavating land because such expenditures improve and add value to the land see 60_tc_368 acq 1974_2_cb_2 costs of relocating street moving landfill and straightening portion of creek must be treated as capital expenditures_for the improvement of land huber v commissioner tcmemo_1984_593 costs for land preparation and rockpiling must be treated as capital expenditures revrul_65_265 1965_2_cb_52 clarified by revrul_68_193 1968_1_cb_79 costs of grading and excavating land for general purposes are capital expenditures in contrast to the extent that taxpayer's cleanup operations related to contamination that occurred during taxpayer's ownership of the site these cleanup operations did not improve or substantially change the site but instead merely restored it to the condition that existed when taxpayer acquired it rev ru supports the conclusion that this restoration did not improve or add value to the site as land preparation activities would have and as such need not be capitalized the agent also argues that even if taxpayer's environmental cleanup costs in norwest the petitioner generally would be deductible under sec_162 they must be capitalized in this instance as part of a general plan of rehabilitation of taxpayer's manufactured gas plant property for support the agent cites 108_tc_265 which she believes is analogous to taxpayer's facts incurred costs to remove and replace asbestos insulation in the process of completely renovating its building the petitioner was not required under applicable law to remove asbestos that remained in place however because the petitioner's extensive remodeling work would disturb the asbestos fireproofing in the building the petitioner had no practical alternative but to remove the asbestos thus the court determined that but for the remodeling project the asbestos removal would not have occurred the court also concluded that the removal and remodeling project were part of one intertwined project entailing a full-biown general plan of rehabilitation linked by logistical and economic concerns accordingly the court reasoned that the removal of asbestos was part of the preparations for remodeling the building as a result the court held that the costs of removing the asbestos materials must be capitalized because they were part of a general plan of rehabilitation and renovation that improved the petitioner's building ole tam-105979-99 in taxpayer's case the cleanup of the site also was necessary before the construction of the new operations building could begin nevertheless we believe that taxpayer's situation is distinguishable from norwest and other cases in which the plan_of_rehabilitation_doctrine has been applied unlike the asbestos removal costs in norwest which were directly related to the renovation of the building taxpayer's environmental cleanup costs were not directly related to the construction of the building rather as discussed above these costs relate to the restoration of the land an asset separate and apart from the new_building in general courts and the service have been reluctant to apply the plan_of_rehabilitation_doctrine to require capitalization of otherwise deductible expenses where they relate to an asset different from the asset that is being rehabilitated or improved see eg moss v commissioner 831_f2d_633 9th cir the court refused to apply the plan_of_rehabilitation_doctrine to the taxpayer's costs of repapering and repainting its hotel building where these repairs were performed pursuant to a renovation that involved the replacement of capital assets such as beds chairs tables lamps and carpets revrul_70_392 1970_2_cb_33 the service held that the plan_of_rehabilitation_doctrine did not apply to a utility's labor and transportation costs for relocating existing capita assets even though such costs were incurred in conjunction with the installation of new assets intended to increase the utility’s distribution voltage in moss the court noted that to its knowledge the plan_of_rehabilitation_doctrine has only been applied in cases involving substantial capital improvements and repairs to the same specific asset thus because taxpayer's environmental cleanup costs relate to the restoration of its land these costs cannot be considered part of a plan of rehabilitation or improvements to its building similarly although the cleanup arguably was undertaken to permit or at least to facilitate construction of the new_building we do not believe the cleanup expenses in the present case represent a cost of the new_building instead even assuming arguendo that taxpayer's cleanup is properly characterized as a land preparation activity the costs would relate to and be includible in the basis of the land not the new_building because the land preparation in the present case will not be retired abandoned or replaced contemporaneously with the building see 108_f3d_234 9th cir 29_tc_1205 acq 1958_2_cb_4 revrul_80_93 1980_1_cb_50 revrul_77_270 1977_2_cb_79 revrul_72_96 1972_1_cb_67 revrul_68_193 1968_1_cb_79 clarifying revrul_65_265 1965_2_cb_52 as previously discussed however the costs are not properly characterized as land preparation costs and so need not be capitalized under sec_263 or sec_263a either as costs of the new_building or as land preparation costs incurred in connection with the construction moreover to the extent that taxpayer's costs were incurred to clean up contamination that occurred during taxpayer's ownership of the site these costs aie ler tam-105979-99 indirect_costs are allocable to produced property under sec_263a if they not required to be capitalized under sec_263a sec_263a generally requires that taxpayers producing real or tangible_personal_property must capitalize direct_material_costs direct_labor_costs and the indirect_costs properly allocable to the property produced directly benefit or are incurred by reason of the performance of production activities sec_1_263a-1 the term produce includes construct build install create develop or improve forgoing analysis to the extent that taxpayer's cleanup costs are allocable to contamination that occurred as a result of taxpayer's operation of the property they are not allocable to the production of real or tangible_personal_property under sec_263a sec_263a sec_1 a i as discussed in the however to the extent taxpayer's cleanup costs are allocable to the remediation of contamination that was present when taxpayer acquired the site that portion of the overall cost may not be deducted under sec_162 addressed in revrul_94_38 the cleanup of pre-existing contamination does more than restore the site to the condition that existed at the time taxpayer purchased it rather these costs constitute an improvement or betterment to the site compared to its condition when acquired accordingly this portion of the overall cleanup cost must be capitalized under sec_263 and sec_263a unlike the environmental cleanup in conclusion based on the above analysis taxpayer may currently deduct under sec_162 the costs of cleaning up environmental contamination on the site to the extent that these costs are allocable to contamination that occurred during taxpayer's ownership of the site to the extent that taxpayer's cleanup costs are allocable to contamination that occurred prior to taxpayer's acquisition of the site taxpayer must capitalize these cleanup costs under sec_263 and the applicable rules under sec_263a a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent - end - l1oh
